             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 1 of 30
                                                                              1



         1                  IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
         2                             WACO DIVISION

         3   WSOU INVESTMENTS LLC         *   October 21, 2020
                                          *
         4   VS.                          *   CIVIL ACTION NOS.
                                          *
         5   DELL TECHNOLOGIES INC. ET AL * W-20-CV-473 thru 482, 485, 486

         6                  BEFORE THE HONORABLE ALAN D ALBRIGHT
                              TELEPHONIC SCHEDULING CONFERENCE
         7
             APPEARANCES:
         8
             For the Plaintiff:          James L. Etheridge, Esq.
         9                               Ryan Scott Loveless, Esq.
                                         Travis Lee Richins, Esq.
        10                               Etheridge Law Group, PLLC
                                         2600 E. Southlake Blvd., Suite 120-324
        11                               Southlake, TX 76092

        12                               Mark D. Siegmund, Esq.
                                         Law Firm of Walt Fair, PLLC
        13                               1508 N. Valley Mills Drive
                                         Waco, TX 76710
        14
             For the Defendant:          Barry K. Shelton, Esq.
        15                               Shelton Coburn LLP
                                         311 RR 620 S, Suite 205
        16                               Austin, TX 78734-4775

        17                               Benjamin Hershkowitz, Esq.
                                         Brian Rosenthal, Esq.
        18                               Gibson, Dunn & Crutcher LLP
                                         200 Park Ave.
        19                               New York, NY 10166

        20   Court Reporter:             Kristie M. Davis, CRR, RMR
                                         PO Box 20994
        21                               Waco, Texas 76702-0994
                                         (254) 340-6114
        22

        23        Proceedings recorded by mechanical stenography, transcript

12:58   24   produced by computer-aided transcription.

01:31   25


                            KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                      U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 2 of 30
                                                                                     2



01:31    1        (October 21, 2020, 1:31 p.m.)

01:31    2        MS. WALLACE:    Court calls Waco Case 20-CV-473, 474, 475,

01:31    3   476, 477, 478, 479, 480, 481, 482, 485 and 486, WSOU

01:31    4   Investments versus Dell Technologies Inc., et al for scheduling

01:31    5   conference.

01:31    6        THE COURT:     If I could hear announcements from counsel,

01:31    7   please.

01:31    8        MR. SIEGMUND:     Good afternoon, Your Honor.       This is Mark

01:31    9   Siegmund for plaintiff WSOU, and with me today I have Mr. Jim

01:31   10   Etheridge from the Etheridge Law Group, Ryan Loveless and

01:32   11   Travis Richins all from the Etheridge Law Group.

01:32   12        THE COURT:     And who will be speaking?

01:32   13        MR. SIEGMUND:     Myself and Jim, Your Honor.

01:32   14        THE COURT:     Okay.   Good to hear from you.

01:32   15        And for defendants?

01:32   16        MR. SHELTON:    Good afternoon, Your Honor.       This is Barry

01:32   17   Shelton of Shelton Coburn LLP.      Today we have two client

01:32   18   representatives.    First is David Kuznick from Dell Technologies

01:32   19   and Danielle Coleman from VMware, and speaking today for the

01:32   20   defendants will be Brian Rosenthal from Gibson Dunn, and also

01:32   21   here today is Benjamin Hershkowitz from Gibson Dunn.

01:32   22        THE COURT:     Very good.   Well, I always try to welcome

01:32   23   folks who are either in-house or clients who have taken the

01:32   24   time to attend.    I very much appreciate it.

01:32   25        So I'm happy to take up whatever the issues are.


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 3 of 30
                                                                                    3



01:32    1           MR. ETHERIDGE:    Well, Your Honor, this is Jim Etheridge

01:32    2   speaking for WSOU.       Maybe the first one to take up is a fairly

01:32    3   easy one.    It relates to foreign discovery.         You might remember

01:33    4   we had a pretty thorough discussion of this at our CMC with

01:33    5   Huawei on Friday, and the result from the Court was that we

01:33    6   would go ahead and start foreign discovery with regard to

01:33    7   inventors and the entities and that the process could start,

01:33    8   although discovery wouldn't start till after the Markman.

01:33    9   After that call we had a meet and confer with Mr. Shelton who

01:33   10   was also on that CMC and inquired if we took the same position,

01:33   11   and we told them that we do.        We're fine with that.      After

01:33   12   that -- afterwards we got more correspondence from him

01:33   13   basically really extending the reach and the scope of that

01:33   14   discovery in addition to just the inventors and the entities

01:33   15   through which the -- you know, the patents had passed, wanted

01:33   16   discovery of inventors from other patents that are not in this

01:33   17   suit.    Dell's position is that that's relevant because they

01:33   18   were incorporated by reference.         He wants discovery of any

01:34   19   foreign firms whose name appears in any of the prosecution that

01:34   20   would be foreign law firms.        He goes deeper and asks for

01:34   21   discovery of any prosecuting attorneys whose names appear in

01:34   22   any of the prosecution file references and then also discovery

01:34   23   of any person that's signed a document in the chain of title,

01:34   24   and that's again separate from, you know, discovery on the

01:34   25   entity, and then finally discovery of all entity names that


                               KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 4 of 30
                                                                                        4



01:34    1   appear anywhere in the chain of title even if they're not the

01:34    2   signatory parties.

01:34    3        So we stand by the decision last week of the Court that I

01:34    4   think it's fine to start discovery with regard to inventors and

01:34    5   the actual entities who had an ownership in the patents as they

01:34    6   were transferred.     Our concerns are with this broad ranging

01:34    7   discovery is it's just not proportional to the needs of the

01:34    8   case, and subpoenaing law firms and lawyers probably is going

01:35    9   to not result in very much and probably are going to be picking

01:35   10   up work product and privilege objections and taking up the time

01:35   11   of the Court prior to the Markman.

01:35   12        And also just having looked back at what the Court has

01:35   13   permitted before, you know, discovery's always been somewhat

01:35   14   limited.   So I just kind of remind you of the analogy, if you

01:35   15   give a mouse a cookie, then, you know, they continue to ask for

01:35   16   more and more.    It just doesn't seem like there's much to be

01:35   17   found from trying to depose a person who signed a document in

01:35   18   the chain of title because that person might have some

01:35   19   information about the licensing of the patents when none of

01:35   20   that evidence exists, and it seems like a fishing expedition.

01:35   21   So I would suggest we have the same scope and range that we

01:35   22   concluded that the Court permitted in Huawei and that we stop

01:35   23   it there before the discovery gets incredibly expansive.

01:35   24        THE COURT:     I'll hear from defendants.

01:35   25        MR. ROSENTHAL:     Your Honor, it's Brian Rosenthal.          Thank


                              KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                        U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 5 of 30
                                                                                            5



01:35    1   you.     Good to talk to you today.

01:35    2          Yes.    So just factually I don't think it makes much of a

01:36    3   difference, but we didn't start with a request for assignees

01:36    4   and inventors and then once we got that, asked for more.

01:36    5   That's not at all what happened.           We sent two or three weeks

01:36    6   ago a list of all of the foreign discovery that we wanted to

01:36    7   pursue in this case.        And that included assignees, inventors,

01:36    8   and it included both that have prosecuted the patents and it

01:36    9   included some of the other categories that are -- that Jim just

01:36   10   mentioned a moment ago.

01:36   11          We've always from the beginning of that correspondence

01:36   12   sought all of that.        What happened on Monday when we had our

01:36   13   meet and confer is that we said, look.            We understand that the

01:36   14   Court ruled on Friday that foreign discovery can proceed as far

01:36   15   as the procedures can be begun as long as the discovery itself

01:36   16   does not take place until after the Markman hearing, and so we

01:36   17   assume that you all are okay and that we can proceed on that

01:36   18   basis.    And the response that we got was, well, we're okay with

01:37   19   that with respect to the assignees and the inventors.                 We're

01:37   20   not okay with that with respect to the other categories.                 We

01:37   21   did not understand that there was any sort of discussion of the

01:37   22   metes and bounds of what would and would not be included in the

01:37   23   foreign discovery on Friday's hearing in the Huawei case.                Mr.

01:37   24   Shelton was on that call.         I was not.     But we understood that

01:37   25   the question was one about timing.           Foreign discovery requests,


                                 KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 6 of 30
                                                                                       6



01:37    1   can they be in fact begun at this point as long as the

01:37    2   discovery itself does not take place until after the Markman

01:37    3   hearing.    So I don't see any reasonable distinction or any

01:37    4   meaningful distinction between foreign discovery that we need

01:37    5   to take.    That takes a long time.       It's a lot of countries

01:37    6   we've got to go to.      Whether that discovery is of an assignee

01:37    7   or whether that discovery is of, you know, a former assignee,

01:37    8   one of the companies in the chain.         So from a timing

01:37    9   perspective, our understanding is the whole point of this is

01:38   10   foreign discovery takes a long time.         If we wait until May to

01:38   11   start those requests, there's no chance that we're going to get

01:38   12   that information in time to use it for the trial.            And that's

01:38   13   the reason to start it now.

01:38   14           With respect to the categories of information that we're

01:38   15   looking for, you know, the fact that there are a lot of

01:38   16   different categories of the product of a fact that we've got

01:38   17   12 cases here, each of which are totally different patents in

01:38   18   totally different families, most of the time came from totally

01:38   19   different companies that were acquired by various Alcatel

01:38   20   companies, there's all kinds of different history.            This is not

01:38   21   a straightforward situation where you got two or three patents

01:38   22   that were, you know, developed out of an R&D department in

01:38   23   France and we're just looking to get some information from the

01:38   24   companies from which the development occurred, that's not this

01:38   25   case.    This case is -- and these cases have to do with lots of


                               KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 7 of 30
                                                                                     7



01:38    1   different companies that reside in lots of different places

01:39    2   around the world, and these patents have moved around and moved

01:39    3   around several times, and so they were -- you know, Nokia was a

01:39    4   former owner of some of these patents.       There were assignments

01:39    5   that were granted.     There were sales that were granted.       Each

01:39    6   and every one of those transactions has possibilities of having

01:39    7   very important information.     I can't tell you with certainty

01:39    8   what each of those transactions will yield as far as

01:39    9   information, but I think that it's certainly reasonable that we

01:39   10   be permitted to pursue what those transactions look like and

01:39   11   what went into them.    That's the purpose of our discovery with

01:39   12   respect to the former assignee.      The prosecuting attorneys is a

01:39   13   similar situation.     We've got lots of different folks that were

01:39   14   involved in the prosecution.     And so we're interested in taking

01:39   15   discovery from those folks.     And then the inventors, there

01:39   16   are -- there's a patent that incorporates what the '888 patent,

01:39   17   which is one of the 12 cases, incorporates by reference another

01:40   18   patent, and that patent has a number of inventors, and those

01:40   19   inventors clearly invented subject matter very, very similar to

01:40   20   that which is disclosed and claimed in the '888 patent.          And so

01:40   21   it is absolutely targeted.     We're not taking discovery or

01:40   22   seeking to take discovery of every inventor of every patent

01:40   23   that's incorporated by reference by any means.        It's one very

01:40   24   narrow focused set of inventors that we believe that discovery

01:40   25   is likely to yield something important here.        And so from our


                            KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                      U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 8 of 30
                                                                                     8



01:40    1   perspective, it's reasonable, it's targeted, it's related to

01:40    2   the lawsuit, and what we are asking for is just the ability to

01:40    3   start that process now rather than waiting until May.

01:40    4           THE COURT:   Anyone else for any of the defendants?

01:40    5           MR. ROSENTHAL:   I'm certainly happy to have anybody else

01:40    6   speak, but I intended to speak on behalf of both VMware and

01:41    7   Dell.

01:41    8           THE COURT:   Okay.   Very good.

01:41    9           I'll hear from -- any response from the plaintiff, and

01:41   10   including in that response, if I could hear an explanation or

01:41   11   representation of how the additional efforts, if any, by the

01:41   12   defendants to get this stuff started will cause additional

01:41   13   burden on behalf of the plaintiff at this time that wouldn't be

01:41   14   fair.

01:41   15           MR. ETHERIDGE:   Well, a couple of things, Your Honor.

01:41   16   One, again, we're not arguing about the inventors.            Quite a bit

01:41   17   of time that Mr. Rosenthal just spent was talking about

01:41   18   inventors.    That's a given.      And also entities that actually

01:41   19   own the patents.      We're talking about is every single

01:41   20   prosecuting attorney whose name happens to appear on a

01:41   21   prosecution, and that is also discovery from persons that just

01:41   22   sign a document in the chain of title separate from the actual

01:41   23   entity.    And then the last one is just discovery from entity

01:42   24   names that happen to appear in the chain of title that aren't

01:42   25   even signatories.      So I guess what I'm saying is I think as


                               KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 9 of 30
                                                                                      9



01:42    1   this stuff comes up, we're going to get into discovery disputes

01:42    2   pre-Markman.     A lot of this stuff is going to be privileged,

01:42    3   attorney work product --

01:42    4         (Clarification by the reporter.)

01:42    5         MR. ETHERIDGE:     I think we're going to get into taking up

01:42    6   the Court's time with motions to quash and disputes about

01:42    7   whether or not something is attorney/client privilege from a

01:42    8   prosecuting attorney, and I don't think we need to get into

01:42    9   those issues until after Markman.

01:42   10         THE COURT:    Well, I don't think -- and maybe I'm missing

01:42   11   it.   I'm just being dense maybe.        I don't think the defendants

01:42   12   are asking to take any of this discovery now.           They're simply

01:42   13   trying to get it arranged so that it may commence as quickly as

01:42   14   possible.    And if I'm misunderstanding it, please let me know.

01:42   15         MR. ETHERIDGE:     Well, a great part of this discovery is in

01:43   16   Canada.   I've never had any problem getting discovery in

01:43   17   Canada, and I guess the practical question is, let's say that

01:43   18   you -- the right to a particular prosecuting firm who's willing

01:43   19   to send them something, are we then putting our hand up and

01:43   20   saying that's okay.      Don't send it until after Markman?         What's

01:43   21   going to stop these people from engaging in letter writing back

01:43   22   and forth and we will get into discovery de facto, and the only

01:43   23   reason this is happening because of kind of the foreign

01:43   24   exception that you have in your court, and I understand that

01:43   25   and we understood your struggles with, you know, Chinese source


                               KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 10 of 30
                                                                                        10



01:43    1   code and such, but that's just not the situation here.             And I

01:43    2   guess I'm seeking a little bit more understanding of what that

01:43    3   means there will be no discovery until after Markman.             This is

01:43    4   just writing a letter or a subpoena to somebody in Canada.

01:43    5   Will they be informed -- must they be informed, you do not have

01:43    6   to comply with this until after Markman, or how does that

01:43    7   process -- I don't understand how you -- how we say the process

01:44    8   starts now, but there is no discovery until after Markman.

01:44    9        MR. ROSENTHAL:    Your Honor, may I address that?            It's

01:44   10   Brian Rosenthal.

01:44   11        THE COURT:    Of course.

01:44   12        MR. ROSENTHAL:    I think it's the same answer to that

01:44   13   question as is the answer with respect to assignees and

01:44   14   inventors.   We're talking about a process question here.            And

01:44   15   the process is the same, and we're not just dealing with

01:44   16   Canada.   We're dealing with the Netherlands and Germany and

01:44   17   Finland, France.    There's a lot of different countries.           These

01:44   18   patents came from a lot of different places.

01:44   19        But as far as what is a mechanism that we use to ensure

01:44   20   that the discovery is not taken in advance, that's just

01:44   21   communication.    And, by the way, Canada is not quick right now.

01:44   22   We understand from other matters that things are moving very

01:44   23   slowly due to COVID.    And I don't expect that that's going to

01:45   24   be an easy process.    But the simple answer, we'll just tell

01:45   25   every one of these folks, including the inventors and the


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 11 of 30
                                                                                    11



01:45    1   assignees and these other categories of people that have

01:45    2   relevant information that we would like for them to produce the

01:45    3   requested information after April 29th or after April 30th.

01:45    4        THE COURT:    Let me interrupt for a second.        So it seems to

01:45    5   me that plaintiff has two choices here.        And I may be

01:45    6   deferential to them with what -- so it seems to me that

01:45    7   probably what the plaintiff cares a great deal about is me

01:45    8   setting these cases for trial and keeping them on track to get

01:45    9   them tried.   And my sense is that what the defendants are

01:45   10   attempting to do is to get things lined up so that when Markman

01:46   11   takes place and the balloons go up and discovery can commence,

01:46   12   it can commence quickly.     It seems to me that if I restrict

01:46   13   what the defendants want to do in terms of what I'll call that

01:46   14   preliminary gating or preparing for discovery to commence

01:46   15   quickly, it seems to me that if the plaintiffs want me to have

01:46   16   the defendants hold off on that, then the risk should be that

01:46   17   if we delay doing that and we then encounter problems -- the

01:46   18   defendants encounter problems getting discovery that I were to

01:46   19   determine they're entitled to that that would -- that might

01:46   20   require me to extend the period of discovery and push back the

01:47   21   trial.   So when I say I want to be somewhat deferential to the

01:47   22   plaintiff here, I don't mean to sound biased.         I try and keep

01:47   23   everything as even as possible, but it seems to me -- it seems

01:47   24   to me -- well, it absolutely is correct that defendants are

01:47   25   going to be allowed to do discovery that I think is


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 12 of 30
                                                                                     12



01:47    1   appropriate, and I will tell you that it sounded to me like

01:47    2   there was some of the discovery that they're seeking -- the

01:47    3   defendants are seeking that might not require a witness.          I

01:47    4   mean, there might be more efficient ways of doing it, but, you

01:47    5   know, I don't know that we have any way of knowing that.          I can

01:47    6   tell you on the record that I have personally on this side of

01:47    7   the bench encountered issues specifically as -- I think it was

01:47    8   Mr. Rosenthal said specifically with -- dealing with witnesses

01:47    9   from Canada.   That really is a problem.       It's a problem for

01:47   10   Americans to be allowed to go there.       It's a problem for them

01:48   11   to be allowed to come here.      So let me turn this over to -- let

01:48   12   me -- I do -- it did sound to me like there was a lot of

01:48   13   discovery there that might be done more efficiently but that we

01:48   14   don't know at this time whether that will be possible or not.

01:48   15   So let me hear from the plaintiff with respect to -- I will

01:48   16   give you some of the reigns at this time about how you want me

01:48   17   to restrict what the defendants are allowed to do with the

01:48   18   understanding that if -- if we -- if I don't allow them to do

01:48   19   it now and they need to do the discovery later and it will take

01:48   20   them longer to do it than what we'd originally envisioned under

01:48   21   the discovery order, then that's when we might take care of it.

01:48   22   So what are your thoughts on that?

01:48   23        MR. ETHERIDGE:    Well, a couple of things there, and you're

01:48   24   right.   We do not want to delay the trial.        But a couple of

01:48   25   thoughts there, and I had brought it up before.          For example,


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 13 of 30
                                                                                          13



01:49    1   if they send a -- let's think about the mechanics there.                If

01:49    2   they send us to Fina to a firm who says, fine.         We'll comply.

01:49    3   We're going to send you all our files.        What's the mechanics

01:49    4   that we have at that point?      Do we -- how do we object?         Do we

01:49    5   file motions to -- I mean, do we file motions to quash and --

01:49    6   and if we even know about the correspondence, right?              I had

01:49    7   brought that up last week.      Our experience in the past is it's

01:49    8   very important -- this is about obtaining discovery that's

01:49    9   going to be in the case and both sides should do that.             We

01:49   10   should not be forced to run this -- to issue the same subpoenas

01:49   11   ourselves, and -- and I -- so that we know what it is that's

01:49   12   going to be produced and when.      I guess part of that could be

01:49   13   that maybe we -- it's teed up and it's ready to go, but we know

01:49   14   what those things are and then we be given, say, a two- or

01:49   15   three-week period after Markman to file our objections, our

01:49   16   motions to quash.    Something like that would put it on --

01:49   17   square on the footing of the other -- that would put it square

01:50   18   on the footing of the other domestic discovery if you want to

01:50   19   call it that.   Otherwise, I'm just concerned that some of

01:50   20   these -- some of this information might get turned over and we

01:50   21   have to deal with it.     I mean, my understanding of no discovery

01:50   22   had to do with not entangling the parties in unnecessary costs

01:50   23   and delay prior to the Markman.       And it seems like we've just

01:50   24   kind of stepped right back in it here.        And I'm just looking

01:50   25   for what the mechanics are and not wanting to take up the


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 14 of 30
                                                                                     14



01:50    1   Court's time over discovery disputes before they need to be.            I

01:50    2   guess if you say that you're giving us the reigns, maybe what

01:50    3   the answer there is that it's made clear in these subpoenas

01:50    4   that discovery -- that the production is not to happen until

01:50    5   two to three weeks after Markman, and that gives us an

01:50    6   opportunity to object and that also we're just copied on the

01:50    7   correspondence so we know what it is that's going to be

01:50    8   produced.    Or else we would have to file motions to quash on

01:51    9   many, many subpoenas just being overbroad, but if we knew what

01:51   10   it was that was going to be produced, we can meet and confer

01:51   11   and narrow it and get an understanding of what that is.             That's

01:51   12   some of the ideas.      I'm trying to work through the mechanics.

01:51   13        THE COURT:     Is it something that you think -- and I'll ask

01:51   14   both sides this.      It sounds to me like that's something maybe

01:51   15   you could sit down and come to an agreement with defense

01:51   16   counsel as to how they will react in those situations, and it

01:51   17   seems to me that if, for example, the -- well, let me hear from

01:51   18   Mr. Rosenthal.     My sense of what you're sending out is a

01:51   19   subpoena now, but I guess the plaintiff is correct that if you

01:51   20   send out -- I'm making up a number, a hundred subpoenas that

01:51   21   unless he cross-subpoenas immediately or unless he objects

01:51   22   immediately, then he might have waived his right to do so, and

01:52   23   I -- and I will tell you that that is one of the things that I

01:52   24   do try to avoid in discovery taking place before the Markman.

01:52   25   I'm very sympathetic to the defendants' concern about getting


                               KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 15 of 30
                                                                                    15



01:52    1   the discovery it needs from foreign folks, but I don't want

01:52    2   that kind of preliminary getting ready to go to eat up the rule

01:52    3   and to require the plaintiff to spend as much time on this

01:52    4   discovery now as they would if it happened later.          Mr.

01:52    5   Rosenthal, do you have a resolution for that?

01:52    6        MR. ROSENTHAL:    Yes, Your Honor.      I think that -- first of

01:52    7   all, I think that the parties can work this out.          I mean, we

01:52    8   have a very simple goal, but it's not at all intentioned with

01:52    9   the goals of the rule or the goals that Mr. Etheridge talked

01:52   10   about.   Our goal is that we don't get stuck trying to take what

01:52   11   we think is relevant, important discovery from foreign sources

01:53   12   with not enough time to do it.      And our goal is advanced by

01:53   13   allowing us to proceed now with the preliminary steps that need

01:53   14   to be taken in order for that discovery to have a chance of

01:53   15   coming in during the discovery window.        We are absolutely fine

01:53   16   setting a date for production of any information, witnesses,

01:53   17   documents for sometime after the hearing, and if it helps to

01:53   18   have a buffer --

01:53   19        (Clarification by the reporter.)

01:53   20        MR. ROSENTHAL:    We are very happy and only anticipated

01:53   21   setting a date for production of any information, whether it's

01:53   22   documents or witnesses, for after the Markman hearing, and

01:53   23   we're happy to build in a buffer of a week or two or whatever

01:53   24   it is that we agree with plaintiffs is appropriate so that they

01:54   25   have an opportunity, and we also agree that their failure to


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 16 of 30
                                                                                     16



01:54    1   raise any motion practice or objections prior to the Markman

01:54    2   hearing will not constitute a waiver for those objections as

01:54    3   long as they're made promptly thereafter and we can set some

01:54    4   kind of a time line so that there's no surprises.

01:54    5        So I actually think that that's a fine solution.             It gives

01:54    6   us what we need, which is the runway that is necessary, as

01:54    7   everyone knows, to get discovery from foreign sources.            And it

01:54    8   serves the goal of not burdening the Court and the parties with

01:54    9   discovery disputes before the Markman hearing.         We never

01:54   10   anticipated that we would be doing that.        Our goal is simply to

01:54   11   get the process started as it would be with assignees and

01:54   12   inventors with respect to these other areas.

01:54   13        THE COURT:    Let me hear from plaintiff's counsel.           What --

01:54   14   assuming we build a buffer in here that would allow you to both

01:55   15   cross-subpoena, if you decided to wait until after the Markman

01:55   16   and to file your objections, does that satisfy you?

01:55   17        MR. ETHERIDGE:    Yeah.    It does.    And there's actually more

01:55   18   than just the parties, right, involved here.         There's these

01:55   19   third parties.    For example, if a law firm or a lawyer, because

01:55   20   they're actually talking about subpoenaing individuals, is

01:55   21   subpoenaed and he believes his information's attorney/client

01:55   22   privilege, you know, what's the mechanism for him to object or

01:55   23   file his motion to quash?      And I think what we'd have to do is

01:55   24   in all the notices to these people to tell them that they have

01:55   25   until whatever the date of the Markman is but some time period


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 17 of 30
                                                                                       17



01:55    1   after that to file their motions and that we anticipate

01:55    2   production being made, you know, whatever it is, 21 days after

01:55    3   that.    I think that that would probably work, and then we --

01:55    4   we'd just need to make sure that we're copied on the

01:55    5   communications so that we know who -- and I don't just mean the

01:56    6   subpoena because often what we've seen before is there's a

01:56    7   whole litany of communications back and forth narrowing the

01:56    8   scope, saying, produce this, don't produce that, and then when

01:56    9   we get the production, we have no idea.          Is this totally

01:56   10   responsive to the subpoena, or is this something that was

01:56   11   negotiated?     And historically we've had to move to compel those

01:56   12   communications and they have been compelled.           Often they

01:56   13   come -- to your point, they come late in the game and they can

01:56   14   cause delay because things are missing, but I do think we can

01:56   15   work with them on these dates.        It sounds like they're willing

01:56   16   to do that and happy to give that a shot together.

01:56   17           THE COURT:   Well, I feel a little bit like Dr. Phil.

01:56   18   We've gotten together and we talked this through and we all

01:56   19   feel warm towards each other and we'll be able to make this

01:56   20   work.    So I'll tell you what.      Why don't we break now?        You

01:57   21   all -- while we're in a happy mood -- and see if you all can

01:57   22   come up with sort of a structure for all that to take place.

01:57   23   Again, if you can't, if you come across something that you both

01:57   24   think it's willing to, you know, go up the hill and die for

01:57   25   because it's to support your client, then I am sympathetic to


                               KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 18 of 30
                                                                                       18



01:57    1   that.    I had clients for a lot of years and I'll be happy to

01:57    2   reset the hearing on very short notice because it won't last

01:57    3   very long.     But you all get together.      I think my general

01:57    4   thoughts are I definitely want to give the defendant every

01:57    5   opportunity now to contact the folks that they need to contact

01:57    6   and essentially allow those people to know that discovery is

01:57    7   going to be initiated.      That being said, I don't want -- I

01:58    8   don't want either party to be over burdened by actually

01:58    9   conducting discovery during the phase that I think should be

01:58   10   dedicated to handling the Markman issues.         But I'm always

01:58   11   going -- to be clear, I think I've got lawyers on both sides of

01:58   12   this case who know me intimately.        I am always available to try

01:58   13   and resolve any differences that you all might have and, you

01:58   14   know, to make this work out, but that's for both sides.            I

01:58   15   think it certainly works well to let -- I'll make up a name.

01:58   16   You know, it could be -- I'll just make up a name -- Microsoft

01:58   17   Japan.    If -- you know, let them know now what's coming.             That

01:58   18   will give them an opportunity to get any concern they might

01:58   19   have about any attorney/client issues squared away.           I'll allow

01:59   20   the plaintiff to decide after the Markman which folks he wants

01:59   21   to cross-subpoena, but I can't imagine there would be so much

01:59   22   stuff the plaintiff would want that it would overly burden any

01:59   23   third party.    My guess would be it might just be filling in a

01:59   24   couple things and at least be -- in fact, let me add one thing

01:59   25   I think the defendants ought to put in whatever they send,


                              KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                        U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 19 of 30
                                                                                 19



01:59    1   which is that after May or whatever the date is you all decide

01:59    2   the exact date, you might let them know that they might be

01:59    3   getting a cross-subpoena that will ask them for some additional

01:59    4   documents, not many, that will probably be relevant to issues

01:59    5   that are involved in this litigation.        That way --

01:59    6        MR. ROSENTHAL:    Makes sense to us, Your Honor.

02:00    7        THE COURT:    And so does that work at least for the moment

02:00    8   for everyone and with the understanding that if after you talk

02:00    9   you're absolutely welcome to let me know that there are some

02:00   10   issues you need to work out and we'll -- I'll keep massaging

02:00   11   this until we get it done?

02:00   12        MR. ETHERIDGE:    That works for plaintiff, Your Honor.

02:00   13        MR. ROSENTHAL:    And for defendants.      Thank you, Your

02:00   14   Honor.

02:00   15        THE COURT:    There you go.    Another successful therapy

02:00   16   session in a half hour.     So if only I could charge what Dr.

02:00   17   Phil charges.

02:00   18        So I hope you all have a wonderful day.         Be safe out

02:00   19   there.

02:00   20        MR. SIEGMUND:    Judge Albright.

02:00   21        THE COURT:    Yes, sir.

02:00   22        MR. SIEGMUND:    This is Mark Siegmund.       Not to break up the

02:00   23   happy Dr. Phil session, but I think we might have had one more

02:00   24   I think a relatively smaller issue to bring up with you if

02:00   25   that's okay.


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 20 of 30
                                                                                       20



02:00    1           THE COURT:     That will break up the Dr. Phil session, but I

02:00    2   guess we've got to go ahead and take it anyway.

02:00    3           MR. SIEGMUND:     Yes, sir, Your Honor.    So I believe Mr.

02:01    4   Shelton brought this up in an e-mail to Hannah I think he sent

02:01    5   yesterday about whether there are deficient amended -- we filed

02:01    6   an amended complaint, and there are currently a -- there was a

02:01    7   pending motion to dismiss in each of the filed cases.               We filed

02:01    8   an amended complaint I believe this past Monday.            So we believe

02:01    9   that the amended complaints are moot, and I cited the Court

02:01   10   some case law in the e-mail I sent earlier, and if you want, I

02:01   11   can share that with you, but I think Your Honor's aware of

02:01   12   that.    And so we think that this issue really is not even ripe

02:01   13   to bring up to your attention.        We haven't met and conferred on

02:01   14   Dell's allegations of our deficient amended complaints.              We

02:01   15   haven't really met and conferred with them at all about that

02:01   16   particular issue.       So we don't really think it's ripe for the

02:01   17   Court's review right now, but I wanted to bring that to your

02:01   18   attention in case you wanted to take that up right now.

02:02   19           THE COURT:     Mr. Shelton, have you filed a motion to

02:02   20   dismiss with respect to the amended complaints?

02:02   21           MR. SHELTON:    Your Honor, this is Barry Shelton.          Not yet.

02:02   22   We will be amending the motions that had been filed before and

02:02   23   refiling.    And the issue that we wanted to bring to the Court's

02:02   24   attention or make a request is that the Court set an expedited

02:02   25   motion hearing on these motions to dismiss.           I think the Court


                               KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 21 of 30
                                                                                      21



02:02    1   probably remembers vividly the -- I believe it was the first

02:02    2   time that you set I think eight cases or so, eight different

02:02    3   cases that had pending motions to dismiss on January 31st.

02:02    4   Let's just call that the De La Vega hearing.           And that will go

02:02    5   down in infamy in the Western District.          And the reason why we

02:02    6   wanted to bring this up is that the motions to dismiss, all 12

02:02    7   of them that were filed in these cases, really are of the same

02:03    8   merit in strength as the motion that was filed in the De La

02:03    9   Vega case by Microsoft.       And I think it was quite beneficial

02:03   10   that Your Honor held, you know, a fairly early hearing on not

02:03   11   just that -- that motion but the other I think it was seven

02:03   12   cases back in January and we wanted to make that same request

02:03   13   here.    I know from my other cases that the Court has a growing

02:03   14   stock of pending motions to dismiss, and we think that these

02:03   15   cases would benefit greatly from the Court's expediting a

02:03   16   motion hearing, and then that's all that we wanted to bring up.

02:03   17           THE COURT:   When you bring up the De La Vega case, is the

02:03   18   concern writ large of your motions to dismiss that the

02:03   19   plaintiff has not adequately tracked the claim elements as they

02:04   20   did -- they failed to in that case in their pleading -- in

02:04   21   their complaint and it's something you can specifically

02:04   22   identify what's missing?       Is it that type of motion?

02:04   23           MR. ROSENTHAL:   Your Honor, it's Brian Rosenthal.          Perhaps

02:04   24   I can speak to that.      The answer is yes.      It's more than a

02:04   25   technical failing, and I don't want to argue the motion, but


                               KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 22 of 30
                                                                                      22



02:04    1   the basic premise of the motion, there's -- the motions deal

02:04    2   with both direct infringement allegations and indirect.            The

02:04    3   indirect allegations, they're just missing, you know, presuit

02:04    4   knowledge.     But with respect to the direct allegations, it is

02:04    5   exactly that.     The complaints, not all of them, but the ones

02:04    6   that we moved on that issue, the complaints are just missing

02:04    7   any allegation that in any way matches up with some of the key

02:05    8   limitations.    And we pointed this out to the plaintiff in a

02:05    9   letter and we pointed it out in our original motion to dismiss

02:05   10   on these patents, and then the amended complaints just changed

02:05   11   a couple of words here or there or added a -- you know, a

02:05   12   website printout but by and large didn't address that issue at

02:05   13   all.   And so these are motions in which there are elements that

02:05   14   are simply totally missing from any evidence and in many cases

02:05   15   the evidence that they do cite that they do rely on states even

02:05   16   sometimes in the quotation that it doesn't do it in the manner

02:05   17   claimed.     So it's those sorts of arguments that are raised by

02:05   18   these motions.

02:05   19          THE COURT:   And when do you -- Mr. Shelton or Mr.

02:05   20   Rosenthal, when do you intend -- when do you anticipate filing

02:05   21   the motion to dismiss by?

02:06   22          MR. ROSENTHAL:   So this is Brian Rosenthal again.          I

02:06   23   expect the amended complaints were filed on Monday.           I think we

02:06   24   technically have two weeks, but I expect we'll be filing them

02:06   25   next week.     They're going to be very similar to the original


                              KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                        U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 23 of 30
                                                                                   23



02:06    1   motions.    Obviously we have to take into account the couple of

02:06    2   small changes that were made.

02:06    3         THE COURT:    So -- oh, if someone's going to speak, please

02:06    4   go ahead.

02:06    5         MR. SIEGMUND:     Your Honor, I was just going to say I think

02:06    6   they pretty much came out and said that their original motions

02:06    7   are moot, and we are happy to respond and have a hearing on

02:06    8   this issue.     We just haven't had a chance to digest the letters

02:06    9   that they sent to us.       Like I said, they did file -- they did

02:06   10   send us original letter on September 30th which led us to

02:06   11   actually file our amended complaint.         We disagree obviously

02:06   12   that there were any issues, but we went ahead and took the

02:06   13   conservative approach, amended our complaint.           They sent us two

02:06   14   new letters last night after working hours and this morning.

02:07   15   So we really haven't had any time to digest those particular

02:07   16   letters or any of those issues.         So we think that their current

02:07   17   motions are moot, and like -- it sounds like they are going to

02:07   18   refile a motion to dismiss, and that's fine, and we'll respond

02:07   19   in time, and then if the Court deems that a hearing's

02:07   20   necessary, we obviously are more than happy to take that up,

02:07   21   but I don't -- I don't think that this is a De La Vega issue

02:07   22   because I was also a little bit involved in that as well, and I

02:07   23   don't think these complaints are anywhere near the disaster

02:07   24   that I think we can all agree that the De La Vega issue brought

02:07   25   up.


                               KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 24 of 30
                                                                                    24



02:07    1        THE COURT:     Well, it wasn't a disaster for the defendants

02:07    2   in that case.

02:07    3        (Laughter.)

02:07    4        MR. SHELTON:    It was not, Your Honor.

02:07    5        MR. SIEGMUND:     It was not.    That is true, Your Honor.

02:07    6        THE COURT:     Well, here's where I'm at.      I think y'all are

02:07    7   missing each other a little bit in that if the question is do I

02:07    8   find that the motions to dismiss -- current motions to dismiss

02:07    9   are moot, the answer is -- if the plaintiff has filed amended

02:08   10   complaints, then yes.     I'm not going to take the time -- I will

02:08   11   tell you now they're all denied.       I'm not going to take up

02:08   12   motions on -- in a complaint that is no longer the live

02:08   13   complaint.   However, I appreciate being alerted to the fact

02:08   14   that there may be a motion to dismiss that is a gating motion.

02:08   15   So I will put the burden on Mr. Shelton, and when the case is

02:08   16   ripe, meaning all the back and forth between the parties has

02:08   17   taken place, if you'll just let whoever it is that's handling

02:08   18   this case, you know, know, we'll set it for a hearing

02:08   19   relatively quickly, and by relatively quickly I mean within a

02:08   20   couple of weeks, and I'll take it up and I will resolve it.        So

02:08   21   good heads up.    I'm going to find that -- I'm going to find the

02:09   22   current motions to dismiss are moot, but I'm also denying them

02:09   23   without prejudice to the refiling of new motions to dismiss.

02:09   24        Is there anything else we need to take up?

02:09   25        MR. ROSENTHAL:     Your Honor, I'm sorry.      Your Honor, it's


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 25 of 30
                                                                                  25



02:09    1   Brian Rosenthal.    That makes sense.     I only have just a

02:09    2   housekeeping issue to raise which is more by way of question

02:09    3   and a little bit informative.      I think the parties are zeroing

02:09    4   in on a way to handle these 12 cases by grouping them into

02:09    5   buckets which I understand is similar to how it's been done in

02:09    6   some of the other cases by plaintiff.        So I'm fully optimistic

02:09    7   that we're going to get agreement on what those buckets will

02:09    8   look like and we'll have those for Your Honor in the scheduling

02:09    9   order that we propose.

02:09   10        The question that I have is on the scheduling order

02:09   11   itself, I assume that what you're interested in is a proposed

02:09   12   schedule that goes through Markman and that you'll deal with

02:10   13   scheduling the rest of the case at that time, but just wanted

02:10   14   to get clarity on that because I know that -- I certainly

02:10   15   understand from some past cases that that's what you're looking

02:10   16   for but just wanted to get some clarity.

02:10   17        THE COURT:    Well, my recollection, and, you know, maybe

02:10   18   Mark Siegmund can correct me as a former clerk or Barry Shelton

02:10   19   can because he has so many cases or maybe I'll go grab Josh,

02:10   20   but my recollection is that we -- for Markman purposes we tend

02:10   21   to do all the patents at once.      Did I say something different

02:10   22   in this case that we were going to split them up?          I may have.

02:10   23   I just don't remember.

02:10   24        MR. SIEGMUND:    Your Honor, in this case because there are

02:10   25   so many, we actually have two days for Markman and hence why


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 26 of 30
                                                                                           26



02:10    1   we're breaking them into buckets.         So, for example, if we're

02:10    2   going to take Bucket 1 on Day Morning 1, we can do that.               That

02:10    3   was our plan for you.

02:10    4           THE COURT:   But I was assuming the two days would be -- I

02:10    5   mean, I knew that we had set aside two days.           Did we decide

02:11    6   that it was best to have a Friday for Bucket 1 or six and then

02:11    7   wait and give more time for the second ones, or were we

02:11    8   planning to do them -- all of them but it was to be over two

02:11    9   days?    I can't remember.

02:11   10           MR. SIEGMUND:    Your Honor -- I'm sorry if I'm interrupting

02:11   11   somebody.

02:11   12           (Simultaneous conversation.)

02:11   13           MR. ETHERIDGE:   I just checked.      Those dates are

02:11   14   April 29th and April 30th.        So they're on a Thursday, Friday.

02:11   15   And what remains is the Court has reserved those dates for us,

02:11   16   and what remains is for the parties to decide the best way to

02:11   17   present the issues to the Court and you can either call them

02:11   18   buckets.    I prefer -- I always think of bad things in buckets

02:11   19   so I just prefer groupings.        But that is the plan that we're

02:11   20   working on.

02:11   21           I guess I don't see there's any reason to stop at the

02:11   22   Markman.    I think the Court will issue a trial date.              I think

02:11   23   we should do the rest of the schedule.          If something comes up

02:12   24   that requires that to be modified, the parties are free to ask

02:12   25   the Court to modify them.


                               KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 27 of 30
                                                                                         27



02:12    1        THE COURT:     Well, let me make clear.     It is very

02:12    2   unlikely -- this is the reason I asked the last question.             It

02:12    3   is very unlikely we would go to trial on 12 patents.              I -- you

02:12    4   know, for example, I've got VLSI versus Intel which had a bunch

02:12    5   of patents and we've broken that up at the insistence of the

02:12    6   plaintiff into three, even though I would have probably been

02:12    7   happy with just two trials, but unlikely we'll do 12 patents in

02:12    8   one trial.    That will probably be at least two trials.           And

02:12    9   that's probably another reason for breaking them up into

02:12   10   buckets or groups.     Just -- I could see having two groups of

02:12   11   patents, say, all together, say six patents and doing it at

02:12   12   once, and that would help me figure out how to do the trials.

02:13   13        MR. ETHERIDGE:     Well, right, Your Honor.      And we discussed

02:13   14   this in the Microsoft case.        And we agreed that the buckets or

02:13   15   the groupings, if you will, are for Markman purposes only.

02:13   16   There's not going to be 12 trials on one patent or one trial on

02:13   17   12 patents.     That's for sure.    The problem is is until we get

02:13   18   to Markman and even afterwards there may be patents that fall

02:13   19   out because of 101 issues.      There may patents that fall out on

02:13   20   IPR issues, and we just had this similar situation up with

02:13   21   Judge Payne, and, you know, maybe three or four months out the

02:13   22   cases in effect were consolidated for purposes of discovery and

02:13   23   things like that, but three or four months out he asked the

02:13   24   parties, hey.    Tell me how we're going to try these.            At that

02:13   25   time we had -- and, you know, we came up with -- I think it


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 28 of 30
                                                                                     28



02:13    1   ended up being six or seven patents across three trials, but I

02:13    2   don't think we have that visibility until -- you know, it's an

02:13    3   ongoing process.      And so I encourage the Court, let's get our

02:14    4   schedule.    Let's work toward it and let's see what happens in

02:14    5   the Markman.     Some things may fall out.       There may be some 101

02:14    6   motions that take things out.        I'm pretty sure there are going

02:14    7   to be IPRs filed, and as the case moves forward, we can see

02:14    8   what that trial's going to look like.

02:14    9         THE COURT:    Okay.

02:14   10         MR. ROSENTHAL:     Your Honor, this is Brian Rosenthal.       I

02:14   11   couldn't agree more that the -- it's very likely that we're

02:14   12   going to have patents dropping out.         I expect that some of them

02:14   13   will drop out before Markman.        But I totally agree with the

02:14   14   spirit of what Jim is saying which is that the case is going to

02:14   15   change the nature, you know, of the -- and the scope of the

02:14   16   case won't really be clear until at least the Markman or

02:14   17   sometime thereafter, and so our thinking was only that let's

02:14   18   make sure that we have all of the dates leading up to Markman

02:14   19   in stone.    Let's, you know, work as much as we can to get

02:14   20   everything ready so that we can hit the ground running with

02:15   21   respect to discovery, but then the setting of the remainder of

02:15   22   the schedule seems to make most sense once we come to that

02:15   23   point when we have a better sense of what the scope of the case

02:15   24   is.   That was our only suggestion.

02:15   25         THE COURT:    Okay.    I think we're back to our Dr. Phil


                               KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 29 of 30
                                                                                 29



02:15    1   moment where everyone's happy.      And I think we probably ought

02:15    2   to adjourn at this time while we're all feeling good about

02:15    3   ourselves and how we've done in the case.

02:15    4        So putting that at risk, is there anything else from the

02:15    5   plaintiff?

02:15    6        MR. ROSENTHAL:    Not from defendant.

02:15    7        MR. SIEGMUND:    Not from the plaintiff, Your Honor.

02:15    8        THE COURT:    Okay.   Thank you very much.      Have a safe day,

02:15    9   and I look forward to seeing at least some of you hopefully in

02:15   10   the near future.    Take care.    Bye.

02:40   11        (Hearing adjourned at 2:40 p.m.)

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
     Case 6:20-cv-00473-ADA Document 37 Filed 11/02/20 Page 30 of 30
                                                                       30



 1   UNITED STATES DISTRICT COURT )

 2   WESTERN DISTRICT OF TEXAS        )

 3

 4        I, Kristie M. Davis, Official Court Reporter for the

 5   United States District Court, Western District of Texas, do

 6   certify that the foregoing is a correct transcript from the

 7   record of proceedings in the above-entitled matter.

 8        I certify that the transcript fees and format comply with

 9   those prescribed by the Court and Judicial Conference of the

10   United States.

11        Certified to by me this 2nd day of October 2020.

12
                                      /s/ Kristie M. Davis
13                                    KRISTIE M. DAVIS
                                      Official Court Reporter
14                                    800 Franklin Avenue
                                      Waco, Texas 76701
15                                    (254) 340-6114
                                      kmdaviscsr@yahoo.com
16

17

18

19

20

21

22

23

24

25


                     KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
               U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
